Citation Nr: 0623728	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  00-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to an effective date earlier than January 2, 
1997, for the grant of service connection for asbestosis 
assigned a 60 disability evaluation.

2.	Entitlement to an effective date earlier than Janury 2, 
1997 for the gant of a total rating based upon 
individual unemployability due to service-connected 
disabilties (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty in the Merchant Marine from 
August 1944 to August 1945 with qualifying ocean going 
service during that time.

This matter initially came to Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

By way of a rather lengthy procedural background, the Board 
notes that, in a February 1989 rating decision, the RO 
granted the veteran's claim for a permanent and total rating 
for pension purposes (nonservice-connected pension).

In September 1995, the RO received the veteran's claim for 
service connection for asbestosis.  In a November 1995 rating 
action, the RO granted service connection for pulmonary 
fibrosis, evaluated as 10 percent disabling, effective from 
September 21, 1995.  The veteran challenged the disability 
rating assigned, but not the effective date of the award.  In 
a June 1997 rating decision, the RO awarded a 30 percent 
disability rating for his service-connected pulmonary 
fibrosis.  The veteran submitted a timely substantive appeal.  
In a September 1997 decision, the Board confirmed and 
continued the 30 percent evaluation for pulmonary fibrosis 
and referred the veteran's unadjudicated claim for service 
connection for asbestosis to the RO.

Thereafter, in a November 1998 rating decision, the RO 
granted service connection for asbestosis, evaluated as 60 
percent disabling, effective from January 2, 1997.  The RO 
noted that the 30 percent evaluation rating for pulmonary 
fibrosis was effective from September 21, 1995 to January 1, 
1997, and the rating for asbestosis (representing all 
pulmonary pathology) was effective January 2, 1997.  It was 
noted that examination of that date first demonstrated 
impairment which would result in a 60 percent rating.

In November 1998, the veteran filed a formal claim for TDIU.  
The RO awarded this claim on December 12, 1998, also 
effective from January 2, 1997.

In August 1999, VA received Congressional correspondence, in 
the form of a letter from the veteran's son alleging that the 
veteran sought an earlier effective date for his service 
connection claims, and he asserted that the effective date 
should be the same as his initial pension award.  This 
document was signed by the veteran and was construed as a 
notice of disagreement (NOD).

In November 1999, the veteran submitted a NOD, disputing the 
effective date of his 100 percent disability award, and 
stating that the effective date should have been in 1995, 
when asbestosis was first diagnosed.  The RO responded that 
it could not accept the NOD because it had not made a 
decision on his claim for a change in the effective date of 
the grant of service connection and that he could resubmit 
his NOD after a decision on the effective date of the grant 
of service connection was made if he disagreed with the 
decision.

In a December 1999 decision, the RO determined that there was 
no clear and unmistakable error (CUE) in the assignment of 
January 2, 1997, as the effective date for the veteran's 
TDIU.  He submitted a timely NOD.  In his substantive appeal, 
the appellant challenged the effective date for his 60 
percent evaluation for asbestosis.  The RO continued to 
examine the decisions regarding the veteran's effective date 
for evidence of CUE.

The veteran filed a timely NOD to the November and December 
1998 rating decisions in his August 1999 statement, asserting 
that the effective dates of his benefits should be 
retroactive to the first date that his pension was granted, 
however, the RO failed to acknowledge the veteran's August 
1999 statement and did not issue a statement of the case 
(SOC).  

In a September 2002 decision, the Board determined that there 
was no CUE in the RO decisions of December 12, 1998, that 
awarded a TDIU, effective January 2, 1997, and of November 
10, 1998, that granted service connection for asbestosis 
(evaluated as 60 percent disabling), effective from January 
2, 1997.

The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In a Joint 
Motion to Remand, the appellant and the VA General Counsel 
asked the Court to vacate the September 2002 Board decision 
and remand the appeal, to enable the Board to provide 
adequate reasons and bases for its findings and conclusions 
and change the bases for consideration.  By Order dated in 
October 2003, the Court granted this Joint Motion, vacated 
the September 2002 Board decision, and remanded the case to 
the Board for readjudication consistent with the Joint 
Motion.  A copy of the Court's Order is associated with the 
claims files.

In its Order, the Court cited the RO's failure to issue a SOC 
in response to the claimant's timely NOD with the November 
1998 rating decision that granted service connection for 
asbestosis and assigned a 60 percent evaluation, effective 
from January 2, 1997, and the December 1998 rating decision 
that granted the TDIU, effective from January 2, 1997.  A 
letter on file was interpreted by the parties as a NOD, 
warranting further review by the RO and the Board on a 
different legal basis.  As the Court found that the veteran 
submitted a timely NOD to the November and December 1998 
decisions, the issues of CUE with regard to those decisions 
were moot.  Therefore, the Board recharacterized the issues 
on appeal accordingly

In March 2004, the Board remanded the issues on appeal to the 
RO for appropriate procedural development, including issuance 
of a SOC.  That development was completed, the veteran's 
appeal was perfected, and the case was returned to the 
Board's jurisdiction for appellate review.


FINDINGS OF FACT

1.  On September 21, 1995, the veteran submitted an original 
claim for service connection for asbestosis; service 
connection for pulmonary fibrosis was granted by the RO in a 
November 1995 rating decision, and initially assigned a 10 
percent disability rating that was increased to 30 percent, 
in a June 1997 rating action; in a November 1998 rating 
decision, the RO granted service connection for asbestosis, 
and an increased rating to 60 percent for all pulmonary 
pathology, effective from January 2, 1997, the date of a VA 
examination.

2.  The objective and competent evidence of record 
demonstrates that prior to January 2, 1997, the veteran did 
not meet the schedular criteria for a TDIU, and there was no 
evidence to warrant an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than January 2, 1997, for the grant of service 
connection for asbestosis and a 60 percent disability 
evaluation have not been met.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.400, (2005).

2.  The criteria for the assignment of an effective date 
earlier than January 2, 1997 for the award of a total rating 
based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.400, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than January 2, 
1997 for the award of service connection for asbestosis, with 
a 60 percent disability rating, and the award of a TDIU.  He 
has variously indicated that a more appropriate date for the 
awards would be September 1995 or in 1989 or 1991.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 ,Vet. App. 473 (2006) 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, as the veteran's claims for earlier effective 
dates for the award of service connection for asbestosis and 
a 60 percent evaluation, and for a TDIU, are being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an April 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Further, 
in the November 1995 and November and December 1998 rating 
actions that granted service connection and a TDIU, 
respectively, appellant was instructed what the bases for the 
assigned ratings was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
October 2005 SOC and the March 2006 supplemental statement of 
the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

As well, the Board notes that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, 
according to a March 2000 letter from SSA reflecting that he 
was found totally disabled and eligible for SSA benefits in 
December 1971.  However, efforts to obtain the SSA records 
were unsuccessful and, in January 2006, the SSA advised the 
RO that the veteran's file was destroyed.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In October 1988, the RO received the veteran's original claim 
for pension benefits on which he indicated that he had heart 
disease since 1969 and underwent coronary bypass surgery in 
1976.  Upon review of medical evidence, that included a 
December 1988 VA examination report indicating that the 
veteran's lungs were clear to auscultation and percussion, in 
a February 1989 rating decision, the RO granted the veteran's 
claim for nonservice-connected pension based on his history 
of heart disease and various heart ailments.

On September 21, 1995, the RO received the veteran's claim 
for service connection for asbestosis.  He requested that his 
100 percent nonservice-connected pension be changed to a 100 
percent service-connected rating, based on his asbestosis, 
and other on other problems.  He noted that he underwent five 
major surgeries, including coronary bypass surgery and, 
according to his doctor, his asbestosis caused or contributed 
to his other problems.  In support of his claim, the veteran 
submitted private medical records, dated from 1994 to 1995, 
that, while not containing a definitive diagnosis of 
asbestosis, did have findings of pleura at the right lung 
base, that it was noted can be seen with previous exposure to 
asbestos.  

Among the records provided by the veteran was a February 1995 
report of results of pulmonary function tests.  Forced 
Expiratory Volume (FEV-1) in one second was 58 percent of the 
predicted value before drug and 61 percent of the predicted 
value post drug.  Diffusion Capacity of the Lung for Carbon 
Monoxide (DCLO) was 103 percent of the predicted value.  
Forced Vital Capacity (FVC) was 66 percent of the predicted 
value pre-drug and 70 percent of the predicted value post-
drug.  The examiner noted that a combined obstructive and 
restrictive ventilatory deficit was present.  The obstructive 
component showed no improvement with bronchodilators. The 
diffusion capacity was normal.

Results of a private computed tomography (CT) scan taken on 
March 21, 1995 were reported to show mild thickening of the 
pleura at the right lung base with hemi diaphragmatic 
calcification.  In May 1995, the veteran's chest x-ray was 
interpreted to be compatible with a diagnosis of asbestosis. 

An August 15, 1995 private medical record notes a diagnosis 
of pulmonary fibrosis/asbestosis with persistent bronchitis.

The veteran was afforded a VA pulmonary examination in 
November 1995.  He described increasing shortness of breath 
on exertion over the last 30 years and currently used low 
flow oxygen at home as needed.  He also used Proventil spray 
several times a week.  The veteran described limitations such 
as not being able to walk more than 1/8 of a mile without 
having to stop to catch his wind.  He could not walk up a 
grade easily and could manage only one flight of stairs if he 
did so slowly.  Treatment consisted of as needed low-flow 
oxygen at home.  He also was taking multiple medications 
including two diuretics and an ACE inhibitor, Lanoxin, long 
acting nitro products, a calcium blocker, and a beta blocker.  
The examiner felt that the veteran had many reasons for 
shortness of breath and one could have been asbestosis as 
noted on the chest x-rays and CT scans.  It was noted that 
some of the veteran's shortness of breath could have been 
related to his previous smoking history and his rather severe 
coronary artery disease with an element of congestive heart 
failure, and that his beta blocker could aggravate shortness 
of breath.  Examination showed no obvious hacking cough and 
the veteran was not obviously short of breath during his 
exam.  There was no exertion.  Auscultation of his lungs 
revealed dry crackles at both bases but more so on the right 
side.  Heart rate and rhythm were regular at about 60.  The 
clinical impression was asbestosis with compatible chest x-
ray findings and abnormal pulmonary function tests. 

A November 1995 statement from the veteran requested 
additional benefits for his pension on account of being 
housebound.

In a November 1995 rating decision, the RO granted service 
connection for pulmonary fibrosis with pleural thickening at 
the right lung base, evaluated as 10 percent disabling, 
effective September 21, 1995.  The veteran was also granted 
special monthly pension by reason of being housebound, 
effective September 21, 1995.  The veteran was notified of 
the RO's determination and his appellate rights.  In February 
1996 he submitted a NOD that challenged the disability rating 
assigned, but not the effective date of the award and 
ultimately perfected his appeal as to the RO's action.  

The veteran was afforded a VA pulmonary examination in 
January 1997.  He indicated that as a fireman attendant 
working in the boiler room, he was exposed to asbestos during 
World War II.  He had shortness of breath on exertion, and 
walking 200 feet on level ground produced dyspnea.  Walking 
one flight of stairs such as in his house produced shortness 
of breath.  He used oxygen off and on.  He indicated that he 
slept on two pillows and had episodes of paroxysmal nocturnal 
dyspnea.  He took multiple medications mostly for his heart, 
but was also taking an Albuterol inhaler, two puffs twice a 
day.  He indicated that he coughed, but with little sputum 
and no blood, as far as he could tell.  His lungs were clear 
with occasional crackling in both pulmonary bases, probably 
more on the left.  This seemed to be more of a pleural 
reaction than anything else; it was noted that he was a non-
smoker for the past 35 years and, prior to that, he smoked 
about a pack of cigarettes a day, during the war.  The 
diagnosis was asbestosis by history.

Results of VA pulmonary function tests performed in January 
1997, showed that for spirometry, he had mild to moderate 
restriction.  For lung volumes, the veteran had mild 
reduction in the total lung capacity indicator.  Diffusion 
was within normal limits.  Testing results showed that the 
veteran's post-drug rate for Forced Expiratory Volume in one 
second was 61 percent of the predicted value.  His post drug 
rate for the ratio of FEV-1/FVC was 103 percent of the 
predicted value.  FVC was 60 percent of the predicted value 
pre-drug and 61 percent of the predicted value post-drug.  
His DCLO (SB) was 108 percent of the predicted value.

Upon review of the additional medical evidence, in a June 
1997 rating decision, the RO awarded a 30 percent evaluation 
for the veteran's service-connected pulmonary fibrosis with 
pleural thickening at the right lung base, effective 
September 21, 1995, the date of his original claim.  The 
increase was based on the veteran's pulmonary function test 
results, and the relevant regulations that indicated those 
findings of pulmonary functioning warranted a 30 percent 
evaluation.  A letter accompanying that rating decision noted 
that the veteran could choose to receive either compensation 
or pension and, as his pension benefit was currently greater, 
that pension benefit was being continued.

In a September 1997 decision, the Board confirmed and 
continued the 30 percent evaluation for pulmonary fibrosis 
and referred the veteran's unadjudicated claim for service 
connection for asbestosis to the RO for appropriate 
consideration and adjudication.

On November 6, 1997, the RO received another claim from the 
veteran that appeared to be a claim for an increased rating 
for his pulmonary fibrosis with pleural thickening at the 
right lung base and/or service connection for asbestosis. 
Private medical records obtained during that time showed that 
the veteran had continued complaints of difficulty breathing.

A July 1998 VA examination report reveals that the veteran 
had a well documented history of asbestos exposure, and 
pulmonary fibrosis by history and X-rays, that were thought 
to be consistent with the diagnosis of asbestosis.  The 
veteran at that time reported shortness of breath and 
occasional use of oxygen.  The examiner noted that, as the 
veteran came without any oxygen to his examination, he felt 
that the veteran's use of oxygen was mostly due to his heart 
condition. 

A November 1998 rating decision granted the veteran's claim 
for service connection for asbestosis, evaluated as 60 
percent disabling, effective January 2, 1997.  This decision 
was based upon review of recent VA examination findings, and 
on the results of pulmonary function tests on January 2, 
1997, that showed the veteran's level of functioning at that 
time to be more consistent with a 60 percent evaluation under 
the pertinent rating criteria regarding asbestosis.  
Therefore, from September 21, 1995 to January 1, 1997, the 
veteran received a diagnosis of pulmonary fibrosis with 
pleural thickening at the right lung, evaluated as 30 percent 
disabling, and then received a 60 percent evaluation for 
asbestosis, effective from January 2, 1997.  As the same 
manifestations were evaluated under both the pulmonary 
fibrosis with pleural thickening at the right lung and the 
asbestosis, the veteran could not simultaneously receive the 
two ratings, as that would constitute impermissible 
pyramiding, see infra.  The rating decision noted that, 
although the veteran claimed service connection prior to 
January 2, 1997, the medical evidence did not warrant a 
higher evaluation prior to this date, thus no change in 
diagnosis was necessary.  In essence, the RO indicated that, 
whether the veteran's service connected condition was called 
pulmonary fibrosis or asbestosis from September 21, 1995, to 
January 1, 1997, only a 30 percent rating would have been 
warranted during that time.

Soon after, the veteran filed a claim for TDIU.  The RO 
awarded his claim for a TDIU on December 12, 1998, effective 
from January 2, 1997, the date from which his 60 percent 
evaluation for asbestosis was effective.

In his August 1999 written statement, the veteran disagreed 
with the effective date assigned for the TDIU and grant of 
service connection for asbestosis.  He asserted that the 
effective dates of his benefits should be retroactive to the 
first date that his pension was granted.

In his November 1999 NOD, the veteran disputed the effective 
date of his 100 percent disability award, and stated that the 
effective date should have been in 1995, when asbestosis was 
first diagnosed.  

A March 2000 letter from the Social Security Administration 
(SSA) indicates that the veteran was found totally disabled 
and eligible for benefits in December 1971.  In a January 
2006 response to the RO's request for the veteran's SSA 
records, the SSA indicated that the veteran's file was 
destroyed.

In an October 2000 written statement, the veteran said he was 
declared totally disabled by SSA in the early 1970s due to 
hiatal hernia, heart, and lung problems.  

In a September 2001 rating decision, RO denied the veteran's 
claims for service connection for a heart condition, 
congestive heart disease, chronic obstructive pulmonary 
disease (COPD), angiograms and angioplasty, pulmonary edema, 
digestive tract problems, esophagus problems, and hiatal 
hernias.

In a January 2002 rating decision, the RO granted an earlier 
effective date for the veteran's non service connected 
pension, to January 19, 1988, the effective date of Public 
Law 95-202, that approved active duty service for certain 
World War II Merchant Marine Seaman.  As the veteran was 
granted entitlement to his non-service-connected pension from 
the date on which he first became legally eligible for this 
benefit, there is absolutely no possible legal basis for 
which this benefit can be granted any earlier. 

In a May 2004 written statement, the veteran said that in the 
mid-1960s his heart/lung deterioration and complications were 
diagnosed and, in the mid-1970s he was placed on oxygen due 
to further lung problems.  He said his heart problem worsened 
as his lung problem did, and he experienced episodes of 
congestive heart failure in the 1970s that he attributed to 
weak lung function.  In 1979, the veteran said he underwent 
open-heart surgery and four bypasses but, due to his 
continued medical problems, his respiratory problems 
worsened.  Since 1980, the veteran reported repeated 
hospitalizations for congestive heart failure and lung 
function deterioration.  The veteran said that in 1989, a VA 
examiner diagnosed asbestosis and he received a small pension 
due to his being housebound.  He argued that "[a]ll of my 
old and new medical records show disability in place long 
before the 1989 date of retro-activity I'm requesting."  He 
argued that 1989 was the appropriate grant for the award of 
his TDIU.  He also stated that a more appropriate date for 
the award of his TDIU and service connection for asbestosis 
would be September 1995.

In a January 2006 signed letter to the veteran, A.L.C., M.D., 
his primary care physician, indicated that she reviewed his 
records regarding his claim to show he had asbestosis in the 
1970s.  The physician described several records, dating from 
1966 to 1989, and said that, while it was likely that the 
veteran's asbestosis was starting to develop, his records did 
not show evidence of it.  Dr. C. indicated that a letter from 
Dr. F. noted that the veteran's SSA disability benefits were 
awarded due to coronary artery disease, not to shortness of 
breath, and a 1985 letter from Dr. A. is to the effect that 
the veteran was able to get to 8 METS (apparently the results 
of an exercise stress test) before having to stop due to 
shortness of breath.  Dr. C. said that, even if the veteran 
had asbestosis at that time, such findings would tend to show 
that he was not yet disabled from it.  She was unable to show 
his had asbestosis prior to 1989. 

In numerous written statements in support of his claim, 
including in April 2002 and February 2006, the veteran 
maintains that a more appropriate date for the award of his 
100 percent rating is prior to 1988 when he filed his pension 
claim, or in approximately 1991.  He submitted numerous 
copies of private medical records dated from 1966 to 1983. 

III.	Legal Analysis

A. Earlier Effective Date for the Grant of Service Connection 
for Asbestosis at a 60 Percent Evaluation

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an application is received.  
While the term "application" is not defined in the statute, 
the regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran or his attorney, nor does the record reflect, 
that the veteran's grant of service connection and subsequent 
60 percent disability rating for asbestosis was based upon a 
claim filed within the first year after he left service in 
1945.  Moreover, the present appeal arose from the RO's 
actions with regard to the veteran's original claim for 
service connection for asbestosis, filed in September 1995, 
with respect to which, after service connection was granted 
(and a 60 percent rating was assigned), he sought an earlier 
effective date.  Thus, the exception for claims filed shortly 
after service is not for application in the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of January 2, 
1997, is the earliest effective date assignable for service 
connection for asbestosis and the award of a 60 percent 
disability evaluation.  The date of receipt of the veteran's 
original claim seeking service connection for this disorder 
was more than one year after his separation from service in 
1945.  Accordingly, the applicable regulation dictates that 
the effective date is the later of the date of receipt of the 
reopened claim, or the date entitlement arose.

Here, the veteran initially claimed service connection for 
asbestosis and filed his request on September 21, 1995 and, 
in the November 1995 rating decision, the RO granted service 
connection for pulmonary fibrosis, initially assigned a 10 
percent rating.  The veteran filed a timely NOD as to the 
evaluation assigned to the disability.  In June 1997, a 30 
percent evaluation was awarded for the veteran's service-
connected pulmonary fibrosis.  After securing new evidence, 
from both military and medical sources, in November 1998, the 
RO granted service connection for asbestosis and the 60 
percent rating, effective from January 2, 1997, the date that 
entitled him to the higher schedular disability evaluation 
and TDIU.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order 
for any type of benefit to be paid."  

As set forth below, the Board recognizes the veteran's 
concern that pulmonary fibrosis, and not asbestosis, was the 
disability for which service connection was granted in 1995, 
when he filed his original claim for asbestosis.  However, 
the Board assures the veteran that the physical 
manifestations of his service-connected respiratory disorder 
were the only concern of RO in evaluating his disability 
level, and that the disability rating awarded reflected the 
signs and symptoms of the disorder, initially identified a 
pulmonary fibrosis, and subsequently diagnosed as asbestosis.  
Put another way, the veteran was not penalized nor was a 
lower disability rating assigned for pulmonary fibrosis than 
would have been assigned for asbestosis.

There is no evidence in the claims file that the veteran 
filed a claim for the disorder prior to September 1995 

Even if an effective date of September 21, 1995 were granted 
for service connection for asbestosis, in light of the 
existing award for pulmonary fibrosis, he would not be 
entitled to a higher disability evaluation.

Moreover, documents submitted by the veteran and dated in 
2006, do not support the veteran's contention of entitlement 
to an effective date earlier than 1997, as detailed by the RO 
in the 1998 rating.  It was the veteran's September 1995 
claim that ultimately led to the November 1995 rating action, 
in which service connection for pulmonary fibrosis was 
granted, effective from September 21, 1995 and, then, to the 
November 1998 rating action, in which service connection for 
asbestosis was granted, effective from January 2, 1997.    

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for asbestosis any earlier than that which 
has been currently assigned, i.e., January 2, 1997.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

B. Earlier Effective Date for the Award of A TDIU

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU in November 1998.  Nevertheless, as 
with a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A report of medical treatment or examination may be accepted 
as an informal claim.  38 C.F.R. § 3.157 (2005).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  In Hazan, the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent, when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19. Factors to 
be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  See Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 
70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the 
criteria include both objective and subjective standards.  It 
was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough for a TDIU.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can actually find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

As noted above, the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  A claim for a TDIU 
is, in essence, a claim for an increased rating.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, supra.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold. 38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

As noted above, as of January 1, 1997 the veteran's only 
compensable disability was for his service-connected 
pulmonary fibrosis, evaluated as 30 percent disabling.  As of 
January 2, 1997, a 60 percent evaluation was effectuated for 
the service-connected respiratory disability, recharacterized 
as asbestosis.  Thus, the disability rating from September 
21, 1995 to January 1, 1997, was 30 percent, and from January 
2, 1997, was 60 percent.  See 38 C.F.R. §§ 4.25, 4.26.  From 
September 21, 1995 to January 1, 1997, the veteran's 
compensable disabilities for which service connection was 
established included pulmonary fibrosis evaluated as 30 
percent disabling.  However, this does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.  As of 
January 2, 1997, the veteran's compensable disabilities for 
which service connection was established included asbestosis, 
evaluated as 60 percent disabling, that met the schedular 
requirements for a TDIU. 

It is pertinent to note that effective October 7, 1996, the 
schedular criteria for the evaluation of service-connected 
respiratory/pulmonary disorders, and diseases of the trachea 
and bronchi underwent revision.  See 61 Fed. Reg. 46,720 
(Sept. 5, 1996) (codified at 38 C.F.R. § 4.104 (2005)).  

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Thus, it is clear, that at the time the veteran submitted his 
initial claim for service connection for a lung disorder in 
1995, the severity of asbestosis was determined under 
Diagnostic Code 6802, the rating for silicosis that was 
evaluated according to the criteria for unspecified 
pneumoconiosis under Diagnostic Code 6802.  Under the old 
criteria, effective prior to October 7, 1996, the Rating 
Schedule provided a 100 percent evaluation for pronounced 
symptomatology manifested by the presence of lesions to the 
extent comparable to far-advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  See 38 C.F.R. § 4.94, Diagnostic Code 6802 
(1996), effective prior to October 7, 1996.  A 60 percent 
evaluation was warranted by severe symptomatology manifested 
be extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Id.  A 30 
percent evaluation was warranted for moderate symptomatology 
manifested by considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  Id.

After the veteran submitted his September 1995 claim for 
service connection for asbestosis, the criteria for 
evaluation of asbestosis were amended, effective October 7, 
1996.  The claim for service connection for asbestosis was 
granted and a disability evaluation was assigned in 1998, 
effective on January 2, 1997.  The revised criteria for 
respiratory disorders now provides a general rating formula 
for interstitial lung diseases (Diagnostic Codes 6825-6833, 
that includes asbestosis) under 38 C.F.R. § 4.97 that is as 
follows: A 100 percent rating shall be assigned for FVC 
measured at less than 50 percent predicted; or DLCO (SB) 
measured at less than 40 percent predicted; the veteran's 
service- connected lung disorder, is shown to be exhibited by 
complaints of shortness of breath upon exertion, an ability 
to walk 100 maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardio respiratory limitation; or cor 
pulmonale or pulmonary hypertension; or where the veteran 
requires outpatient oxygen therapy.  A 60 percent rating 
shall be assigned for FVC measured at 50-64 percent 
predicted; or DLCO (SB) measured at 40-55 percent predicted; 
or maximum exercise capacity at 15-20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 30 percent 
rating shall be assigned for FVC measured at 65-74 percent 
predicted; or DLCO (SB) measured at 56-65 percent predicted.  
See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2005), effective 
October 7, 1997.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2005), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.

Noting the veteran's FVC from February 1995, that was found 
to be between 66% and 70%, under Diagnostic Code 6833, for 
asbestosis, this level of disability would warrant a 30 
percent evaluation.  Also, as noted above, the veteran's FEV-
1 from February 1995 testing was found to be 58-61 percent.  
Under the relevant codes governing chronic pleural effusion 
or fibrosis, this level of disability would also warrant a 30 
percent evaluation.

Turning to the veteran's January 1997 pulmonary function test 
results, his FVC at that time was 60 percent to 61 percent, a 
level that would, under the pertinent rating criteria for 
asbestosis, warrant a 60 percent evaluation.  His FEV-1 at 
that time of 61 percent, and FEV-1/FVC of 103 percent, would 
have warranted only a 30 percent rating under the code 
governing chronic pleural effusion or fibrosis.

Thus, looking at the relevant evidence at that time, the RO 
decision to grant the veteran a rating of 30 percent for 
pleural effusion from September 21, 1995 to January 1, 1997, 
and a rating of 60 percent for asbestosis from January 2, 
1997, the day pulmonary function testing revealed an 
increased level of disability, was clearly based on the law 
and regulations then in effect.

Hence, prior to January 2, 1997, the veteran did not meet the 
threshold percentage criteria for a TDIU set out in 38 C.F.R. 
§ 4.16(a).  Therefore, a total rating may be assigned only if 
the record establishes an exceptional case in which his 
service-connected disabilities nonetheless render him 
unemployable.  The Board concludes that his disability in its 
totality did not reflect an exceptional case so as to have 
rendered him unemployable prior to January 2, 1997.

The Board also notes that the veteran, in effect, was not 
granted service connection for asbestosis until January 2, 
1997 that, as noted above, appears to be one of the issues 
that concerns the veteran.  However, the Board again assures 
the veteran that, whether his respiratory disability was 
labeled pulmonary fibrosis from September 21, 1995 to January 
1, 1997, or asbestosis, makes no difference as far as 
compensation is concerned, because his disability was 
compensated to the maximum extent allowed by law for that 
time period, under either set of applicable regulations.  The 
veteran should be reassured that he was evaluated as to the 
manifestations and pathology of his service-connected 
respiratory disability, rather than the name assigned to the 
diagnosed disability.  See 38 C.F.R. § 4.14.  

Thus the Board finds that the veteran's disabiity was 
properly rated as 60 percent disabling for his service-
connected asbestosis, effective from January 2, 1997.  As 
such, the grant of a TDIU from that date, based on this 
November 1998 grant of a 60 percent evaluation, and an 
earlier effective date would not be warranted.

The veteran has variously argued that he should be entitled 
to a 100 percent evaluation for service-connected 
disabilities even prior to September 21, 1995.  The Board 
notes, however, that this date is the first date on which the 
veteran filed a claim for any service-connected disability 
and, as noted previously, would normally be the earliest 
possible date the veteran could even be considered for 
service connection for any disability, with the "one year 
prior" exception noted above not available in this case, as 
no evidence was submitted prior to the submission of the 
claim which would indicate the veteran suffered from this 
disability.  Thus, even assuming, arguendo, that the veteran 
was granted service connection and a 60 percent rating, as 
far back as September 1995, when he initially filed his first 
claim for service-connected disability, there would still be 
absolutely no legal basis on which to grant the TDIU any 
earlier than September 21, 1995, the date of the RO"s 
receipt of the veteran's claim for service-connected 
benefits.  However, in this case, as explained above, the 
veteran was found to have been properly rated 30 percent 
disabling from September 21, 1995, to January 1, 1997, and 60 
percent disabling from January 2, 1997, and therefore, 
entitlement to individual unemployability was properly 
granted from January 2, 1997, onward.

The Board notes that, in his November 1998 VA Form 21-8940, 
the veteran reported that he had become too disabled to work 
and last worked full time in 1965.  He said he had last 
worked full time as a truck driver.  He reported completing 6 
years of school.  Nevertheless, in reviewing the evidence and 
pertinent regulations, the Board finds that an effective date 
earlier than January 2, 1997, for the award of a TDIU is not 
warranted.  In this regard, the Board notes that the award of 
a 60 percent disability evaluation was established from 
January 2, 1997.

As noted, prior to January 2, 1997, the veteran did not meet 
the requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Even with consideration of the RO's most recent rating 
decisions in the veteran's favor, prior to January 2, 1997, 
he did not meet the percentage criteria for a TDIU set out in 
38 C.F.R. § 4.16(a).  Therefore a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disabilities nonetheless 
render him unemployable for the period in question.  The 
Board concludes these disabilities in their totality do not 
reflect an exception case so as to have rendered the veteran 
unemployable prior to January 2, 1997. 

A review of the veteran's VA medical records reflects 
service-connected disabilities, as well as other, non-
service-connected disorders including coronary artery 
disease, obesity, and diabetes mellitus by history, as noted 
in the January 1997 VA examination report.

However, although the veteran now states that he was unable 
to work because of service-connected disability, the evidence 
does not show total unemployability prior to January 2, 1997, 
due to service-connected disability.  The Board has 
considered the veteran's statements and the medical reports 
and other evidence submitted in support of his claim.  The 
Board finds that the record does not show exceptional 
circumstances reflecting an inability to obtain and retain 
employment prior to the disability evidenced one year prior 
to January 2, 1997, as due to service-connected disability.

The record further reflects that SSA found the veteran to be 
totally disabled and eligible for disability benefits from 
December 1971.  It appears he was considered disabled at that 
time due to coronary artery disease.  The Board, however, was 
apparently first advised of the existence of the award of 
Social Security disability benefits in 2000, although the 
supporting documents were unavailable.  Moreover, the Board 
observes that SSA employs different criteria than VA in 
determining total disability and, thus, the Board is not 
required to reach the same conclusion (regarding an earlier 
effective date for the award of an increased rating), as the 
statutes and regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).

To recap, in this case the veteran claimed service connection 
for asbestosis in September 1995, and his claim 
(characterized as pulmonary fibrosis) was granted a 30 
percent disability rating, effective from September 1995.  
While the veteran disputed the percentage of disability 
evaluation assigned by the RO (which was less than total) 
and, in a June 1997 rating action, the RO awarded a 30 
percent evaluation for the service-connected pulmonary 
fibrosis, effective from September 1995.  In a September 1997 
decision, the Board confirmed the 30 percent evaluation for 
pulmonary fibrosis and referred the claim for service 
connection for asbestosis to the RO for consideration.  
Service connection for asbestosis was awarded a 60 percent 
evaluation, effective January 2, 1997, by the RO in a 
November 1998 decision.  Thereafter, in November 1998, the 
veteran filed a claim for a TDIU, and, after additional 
procedural and evidentiary development, in December 1998, the 
RO then chose to grant the TDIU (which provides benefits at 
the 100 percent rate) effective from January 2, 1997, nearly 
two years prior to the date of receipt of his formal 
application for a total rating.


ORDER

An effective date earlier than January 2, 1997 for the grant 
of service connection for asbestosis with a 60 percent 
disability evaluation is denied.

An effective date earlier than January 2, 1997 for the award 
of a TIDU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


